       Case 3:17-cr-00138-JWD-EWD           Document 67      08/25/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                      :
                                              :
       versus                                 :   CRIMINAL NO. 17-138-JWD-EWD
                                              :
LARRY EVANS                                   :


                                RULING AND ORDER

       Defendant Larry Evans, who was serving a term of supervised release following

his conviction of possession of marijuana with intent to distribute, was arrested on a

revocation petition submitted by the United States Probation Office (USPO). On order

of Magistrate Judge Erin Wilder-Doomes, he was ordered detained pending a final

revocation hearing. Defendant was subsequently found incompetent to proceed and

was committed to the custody of the Attorney General to be hospitalized for evaluation

regarding restoration of competency. Based on the evaluation of the defendant at the

Federal Medical Center at Butner, North Carolina, (“FMC Butner”), the Court found that

there was not a substantial probability that defendant’s competency would be restored

within a reasonable period of time.

       The Court thereafter committed defendant to the custody of the Attorney General

for the purpose of a psychological or psychiatric examination to determine whether he

should be civilly committed because he was suffering from a mental disease or defect as

a result of which his release would create a substantial risk of bodily injury to another

person or serious damage to property. At the conclusion of the examination, the

director of FMC Butner did not file a certificate for civil commitment pursuant to 18
       Case 3:17-cr-00138-JWD-EWD            Document 67    08/25/20 Page 2 of 2




U.S.C. § 4246. As a result, defendant has been returned to this district for the

resumption of the pending revocation proceedings.

       A status conference was held this date via Zoom with counsel for both parties and

representatives of the USPO. At the conference, the United States made an oral motion

for dismissal of the revocation petition. Additionally, counsel for both parties

represented that the parties do not object to early termination of defendant’s supervised

release as recommended by the USPO.

       In consideration of the foregoing,

       IT IS ORDERED that, on oral motion of the United States, the petition for

revocation of defendant’s supervised release (Doc. 4) is hereby dismissed and the order

of detention (Doc. 11) is therefore revoked.

       IT IS FURTHER ORDERED, on recommendation of the USPO, that

defendant’s term of supervised release is hereby terminated pursuant to 18 U.S.C. §

3583(e)(1).

       Signed in Baton Rouge, Louisiana, on August 24, 2020.


                                                   S
                                            JUDGE JOHN W. deGRAVELLES
                                            UNITED STATES DISTRICT JUDGE




                                               2
